DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on June 23, 2022.
Claims 1, 4–6, 8, 9, 12, and 19 have been amended and are hereby entered.
Claims 20–23 and 25–35 have been canceled.
Claims 1–19 and 24 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed June 23, 2022 has been entered.  Claims 1–19 and 24 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 22, 2021.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–19 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–19 are directed to a machine (“A business card system”), and claim 24 is directed to a process (“A method”).  Thus, claims 1–19 and 24 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–19 and 24, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
a database . . . comprising a plurality of contact user data records, the contact user data records each comprising at least two pieces of contact user information selected from a contact name, a contact physical address, a contact telephone number, a contact facsimile number and a contact email address, where each contact user data record is associated with one of a plurality of system contact users;
a contact user identification card associated with each system contact user, the contact user identification card comprising contact user identification code that is associated with the contact user data record that is stored in the database, wherein the contact user identification code is stored . . .;
 . . . receive the contact user identification code from the contact user identification card; and
 . . . receive the contact user identification code  . . . to transmit the contact user identification code to the database . . . and to receive the at least two pieces of contact user information . . . to populate . . . the contact user information for the facilitation of the sale of goods or services to a contact user;
wherein the contact user data records do not include contact user payment data.
The claims, therefore, recite storing and communicating contact information, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The claims also recite facilitating the sale of goods with contact information, which is the abstract idea of certain methods of organizing human activity, because they recite a commercial interaction.  The additional elements of the claims are various generic computer components to implement this abstract idea (“database server”, “input device”, “electronic communication device”, “magnetic strip”, “magnetic strip reader”, “data fields”, “keypad”, “wide area network”, “cellular telephone network”, “smartphone”, “PC”, “processor”, “memory”, and “display screen”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, store, and transmit various contact data.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claim 24 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the features of claim 1 are implemented by a method in claim 24.  Thus, because the same analysis should be used for all categories of claims, claim 24 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2–5, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the contact database recited in claim 1 by further specifying the data records stored in the database—“at least a contact name, a contact physical address and a contact telephone number”, “an individual contact name, an entity contact name or both”, “a billing address, a shipping address or both”, and “an email address”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6, 8–10, and 12, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the identification code recited in claims 1 and 24 by further specifying how the data is stored—“in a magnetic strip”, “in a . . . one-dimensional bar code”, “in a . . . two-dimensional bar code”, “a Quick Response Code”, and “alphanumeric text”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7, 11, 13, and 17–19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the contact record request recited in claim 1 by further specifying the input device—“magnetic strip reader”, “bar code scanner”, “alphanumeric keypad”, “a single device”, “smartphone”, and “PC”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 14–16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the contact record request recited in claim 1 by further specifying the communications between devices—“wireless connection”, “wide area network”, and “cellular telephone network”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5, 12–19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al., U.S. Patent App. No. 2008/0205655 (“Wilkins”) in view of Sharp, U.S. Patent App. No. 2016/0012465 (“Sharp”) and Yach, U.S. Patent App. No. 2011/0101086 (“Yach”).
EXAMINER NOTE (claim 1): The limitation “for the facilitation of the sale of goods or services to a contact user” only recites intended use, and is therefore not given patentable weight.  If Applicant seeks to claim this intended use step, Applicant is advised to amend this language to be an additional limitation, for example, as an additional limitation somehow using the populated contact information to facilitate the sale of goods or services.  For the purposes of examination, the limitation “for the facilitation of the sale of goods or services to a contact user” has been considered as if it was an additional limitation.
For claim 1, Wilkins teaches:
A business card system for the facilitation of the sale of goods or services, comprising (¶ 38: contact management system; ¶ 63: business card):
a database server comprising a database, the database comprising a plurality of contact user data records, the contact user data records each comprising at least two pieces of contact user information selected from a contact name, a contact physical address, a contact telephone number, a contact facsimile number and a contact email address, where each contact user data record is associated with one of a plurality of system contact users (¶ 128: database server storing data in data storage, including contact records associated with users that have contact information such as name, address, telephone number, and email address):
a contact user identification card associated with each system contact user, the contact user identification card comprising contact user identification code (¶ 63: serial number can be printed onto user's business card) that is associated with the contact user data record that is stored in the database (¶ 48: serial number used to obtain contact information);
an input device that is configured to receive the contact user identification code from the contact user identification card (¶ 64: serial number entered into network device; ¶ 139: network device includes input mechanism such as keyboard); and
an electronic communication device that is operatively associated with the input device to receive the contact user identification code through the input device (¶ 139: network device includes input mechanism such as keyboard) and that is in operative communication with the database server to transmit the contact user identification code to the database server and to receive the at least two pieces of contact user information from the database server (¶ 64: serial number transmitted to Contact Registry Server (CRS) and corresponding contact information requested; ¶ 128: contact information includes address, telephone number, and email address) to populate desired data fields with the contact user information (¶ 165: contact information can be retrieved and “auto-filled” into data fields) . . .;
wherein the contact user data records do not include contact user payment data (¶ 128: contact record may only include contact information).
Wilkins does not teach: wherein the contact user identification code is stored in at least one of a magnetic strip, a one dimensional bar code or a two-dimensional bar code; and for the facilitation of the sale of goods or services to a contact user.
	Sharp, however, teaches:
for the facilitation of the sale of goods or services to a contact user (¶ 957: contact information used to facilitate purchase).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins by adding the purchasing from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating a transaction with a user—a benefit explicitly disclosed by Sharp (¶ 957: storing information such as the addresses may be used to facilitate purchase and delivery).
The combination of Wilkins and Sharp does not teach: wherein the contact user identification code is stored in at least one of a magnetic strip, a one dimensional bar code or a two-dimensional bar code.
	Yach, however, teaches:
wherein the contact user identification code is stored in at least one of a magnetic strip, a one dimensional bar code or a two-dimensional bar code (¶ 57: encoded contact information included in bar code).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the purchasing in Sharp by adding the bar code storage from Yach.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the exchange of contact information—a benefit explicitly disclosed by Yach (¶ 4: need for improved exchange of contact information; ¶ 19: invention addresses issue through bar code storing encoded contact information) and desired by Wilkins (¶ 9, 16: need for improved contact management and exchange).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 2, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Wilkins further teaches:
The system of Claim 1, wherein the contact user data records each comprise at least a contact name, a contact physical address and a contact telephone number (¶ 128: contact records associated with users include contact information such as name, address, and telephone number).
For claim 3, Wilkins, Sharp, and Yach teach all the limitations of claim 2 above, and Wilkins further teaches:
The system of Claim 2, wherein the contact name is selected from an individual contact name, an entity contact name or both an individual contact name and an entity contact name (¶ 128: contact information includes user name or company name).
For claim 4, Wilkins, Sharp, and Yach teach all the limitations of claim 2 above, and Sharp further teaches:
The system of Claim 2, wherein the contact physical address is selected from a billing address, a shipping address or both a billing address and a shipping address (¶ 957: delivery address and billing address can be stored as well).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the bar code storage in Yach by adding the billing and delivery addresses from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating a transaction with a user—a benefit explicitly disclosed by Sharp (¶ 957: storing information such as the addresses may be used to facilitate purchase and delivery).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 5, Wilkins, Sharp, and Yach teach all the limitations of claim 2 above, and Wilkins further teaches:
The system of Claim 2, wherein the contact user data records comprise an email address (¶ 128: contact records associated with users include contact information such as email address).
For claim 12, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Wilkins further teaches:
The system of Claim 1, wherein the contact user identification code comprises alphanumeric text (¶ 63: serial number printed onto user's business card).


For claim 13, Wilkins, Sharp, and Yach teach all the limitations of claim 12 above, and Wilkins further teaches:
The system of Claim 12, wherein the input device comprises an alphanumeric keypad (¶ 139: network device includes input mechanism such as keyboard).
For claim 14, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Sharp further teaches:
The system of Claim 1, wherein the electronic communication device is operatively associated with the input device through a wireless connection (¶ 82: various inputs and keypads can be communicated through wireless or Bluetooth technology with a phone for example).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the bar code storage in Yach by adding the wireless device from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of applying the benefits of known technologies, such as phones—a benefit explicitly disclosed by Sharp (¶ 102: invention takes advantage of ubiquitous and mature technologies, such as a phone).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.


For claim 15, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Sharp further teaches:
The system of Claim 1, wherein the electronic communication device is in operative communication with the database server through a wide area network (WAN) (¶ 693: network connection can also include WAN devices).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the bar code storage in Yach by adding the wide area network from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose providing better routing options—a benefit explicitly disclosed by Sharp (¶ 22: systems provide various network connections as least-cost routing options).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 16, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Wilkins further teaches:
The system of Claim 1, wherein the electronic communication device is in operative communication with the database server through a cellular telephone network (¶ 44: communications between network device and Contact Registry Service (CRS) can be through Telephone Network).


For claim 17, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Wilkins further teaches:
The system of Claim 1, wherein the input device and the electronic communication device comprise a single device (¶ 139: network device includes input mechanism such as keyboard).
For claim 18, Wilkins, Sharp, and Yach teach all the limitations of claim 17 above, and Wilkins further teaches:
The system of Claim 17, wherein the single device is a [phone] (¶ 139: network device may be wireless phone).
Wilkins does not teach: smartphone.
	Sharp, however, teaches:
smartphone (¶ 177: phone can be smart phone).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the bar code storage in Yach by adding the smart phone from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of applying the benefits of known technologies, such as phones—a benefit explicitly disclosed by Sharp (¶ 102: invention takes advantage of ubiquitous and mature technologies, such as a phone).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.


For claim 19, Wilkins, Sharp, and Yach teach all the limitations of claim 17 above, and Wilkins further teaches:
The system of Claim 17, wherein the single device is a personal computer (PC) or similar computer having a processor, memory and a display screen (¶ 139: network device may be personal computer with memory, processor, and display).
EXAMINER NOTE (claim 24): The limitation “for the facilitation of the sale of goods or services to a contact user” only recites intended use, and is therefore not given patentable weight.  If Applicant seeks to claim this intended use step, Applicant is advised to amend this language to be an additional limitation, for example, as an additional limitation somehow using the populated contact information to facilitate the sale of goods or services.  For the purposes of examination, the limitation “for the facilitation of the sale of goods or services to a contact user” has been considered as if it was an additional limitation.
For claim 24, Wilkins teaches:
A method for providing contact user information to a contact information recipient for the facilitation of a sale of good or services, comprising (¶ 41: method for receiving contact record):
receiving, from a contact user, at least two pieces of contact user information selected from a contact name, a contact physical address, a contact telephone number, a contact facsimile number and a contact email address (¶ 55: user populates contact information, such as name, address, telephone number, and email address):
creating a contact user data record comprising the at least two pieces of contact user information, where the contact user data record is associated with the contact user (¶ 55: data record is created for user, including the contact information);
establishing a contact user identification code for the contact user (¶ 51–52: serial number generated);
receiving, from a contact information recipient, a request for at least a portion of the contact user information, where the request comprises the contact user identification code (¶ 38: recipient requests record corresponding to serial number) . . .; 
providing, to the contact information recipient, the requested contact user information (¶ 39: contact management system provides contact information); and
populating desired data fields in an electronic communication device with the requested portion of the contact user information (¶ 165: contact information can be retrieved and “auto-filled” into data fields) . . .;
wherein the contact user data record does not include contact user payment data (¶ 128: contact record may only include contact information).
Wilkins does not teach: obtained from a contact user identification card associated with the contact user using at least one of a magnetic strip, a one-dimensional bar code and a two- dimensional bar code on the contact user identification card; and for the facilitation of the sale of goods or services to a contact user.

	Sharp, however, teaches:
for the facilitation of the sale of goods or services to a contact user (¶ 957: contact information used to facilitate purchase).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins by adding the purchasing from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating a transaction with a user—a benefit explicitly disclosed by Sharp (¶ 957: storing information such as the addresses may be used to facilitate purchase and delivery).
The combination of Wilkins and Sharp does not teach: obtained from a contact user identification card associated with the contact user using at least one of a magnetic strip, a one-dimensional bar code and a two- dimensional bar code on the contact user identification card.
	Yach, however, teaches:
obtained from a contact user identification card associated with the contact user using at least one of a magnetic strip, a one-dimensional bar code and a two-dimensional bar code on the contact user identification card (¶ 57: encoded contact information included in bar code).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the purchasing in Sharp by adding the bar code storage from Yach.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the exchange of contact information—a benefit explicitly disclosed by Yach (¶ 4: need for improved exchange of contact information; ¶ 19: invention addresses issue through bar code storing encoded contact information) and desired by Wilkins (¶ 9, 16: need for improved contact management and exchange).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
Claims 6–11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al., U.S. Patent App. No. 2008/0205655 (“Wilkins”) in view of Sharp, U.S. Patent App. No. 2016/0012465 (“Sharp”); Yach, U.S. Patent App. No. 2011/0101086 (“Yach”); and Bellmyer et al., U.S. Patent App. No. 2014/0076975 (“Bellmyer”).
For claim 6, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above.  The combination of Wilkins, Sharp, and Yach does not teach: wherein the contact user identification code is stored in a magnetic strip on the contact user identification card.
	Bellmyer, however, teaches:
The system of Claim 1, wherein the contact user identification code is stored in a magnetic strip on the contact user identification card (¶ 12: magnetic strip coded with information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins, the purchasing in Sharp, and the bar code storage in Yach by adding the magnetic strip from Bellmyer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing a way to store information onto various cards—a benefit explicitly disclosed by Bellmyer (¶ 2–3: desirable to encode information onto various cards; ¶ 4: invention applies magnetic strips, bar codes, and QR codes to various cards).  Wilkins, Sharp, Yach, and Bellmyer are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 7, Wilkins, Sharp, Yach, and Bellmyer teach all the limitations of claim 6 above, and Bellmyer further teaches:
The system of Claim 6, wherein the input device comprises a magnetic strip reader (¶ 15: magnetic strip reader).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins, the purchasing in Sharp, and the bar code storage in Yach by adding the magnetic strip from Bellmyer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing a way to store information onto various cards—a benefit explicitly disclosed by Bellmyer (¶ 2–3: desirable to encode information onto various cards; ¶ 4: invention applies magnetic strips, bar codes, and QR codes to various cards).  Wilkins, Sharp, Yach, and Bellmyer are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 8, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above, and Sharp further teaches:
one-dimensional bar code (¶ 177: image on card can be 1-D or 2-D barcode).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins and the bar code storage in Yach by adding the 1-D bar code from Sharp.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of applying the benefits of known technologies, such as bar codes—a benefit explicitly disclosed by Sharp (¶ 102: invention takes advantage of ubiquitous and mature technologies, such as barcodes).  Wilkins, Sharp, and Yach are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
The combination of Wilkins, Sharp, and Yach does not teach: The system of Claim 1, wherein the contact user identification code is stored in a scannable . . . bar code.
Bellmyer, however, teaches:
The system of Claim 1, wherein the contact user identification code is stored in a scannable . . . bar code (¶ 12: bar code coded with information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the contact record database in Wilkins, the 1-D bar code in Sharp, and the bar code storage in Yach by adding the bar code from Bellmyer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing a way to store information onto various cards—a benefit explicitly disclosed by Bellmyer (¶ 2–3: desirable to encode information onto various cards; ¶ 4: invention applies magnetic strips, bar codes, and QR codes to various cards).  Wilkins, Sharp, Yach, and Bellmyer are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 9, Wilkins, Sharp, and Yach teach all the limitations of claim 1 above.  The combination of Wilkins, Sharp, and Yach does not teach: wherein the contact user identification code is stored in a scannable two-dimensional bar code.
Bellmyer, however, teaches:
The system of Claim 1, wherein the contact user identification code is stored in a scannable two-dimensional bar code (¶ 12: bar code coded with information; ¶ 15: 2-D bar code scanned).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins, the purchasing in Sharp, and the bar code storage in Yach by adding the 2-D bar code from Bellmyer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing a way to store information onto various cards—a benefit explicitly disclosed by Bellmyer (¶ 2–3: desirable to encode information onto various cards; ¶ 4: invention applies magnetic strips, bar codes, and QR codes to various cards).  Wilkins, Sharp, Yach, and Bellmyer are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 10, Wilkins, Sharp, Yach, and Bellmyer teach all the limitations of claim 9 above, and Bellmyer further teaches:
The system of Claim 9, wherein the two-dimensional bar code is a Quick Response Code (QR Code) (¶ 13: 2-D bar code may be QR code).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins, the purchasing in Sharp, and the bar code storage in Yach by adding the QR code from Bellmyer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing a way to store information onto various cards—a benefit explicitly disclosed by Bellmyer (¶ 2–3: desirable to encode information onto various cards; ¶ 4: invention applies magnetic strips, bar codes, and QR codes to various cards).  Wilkins, Sharp, Yach, and Bellmyer are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
For claim 11, Wilkins, Sharp, Yach, and Bellmyer teach all the limitations of claim 9 above, and Bellmyer further teaches:
The system of Claim 9, wherein the input device comprises a bar code scanner (¶ 15: bar code may be scanned by reader).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact record database in Wilkins by adding the scanner from Bellmyer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing a way to store information onto various cards—a benefit explicitly disclosed by Bellmyer (¶ 2–3: desirable to encode information onto various cards; ¶ 4: invention applies magnetic strips, bar codes, and QR codes to various cards).  Wilkins, Sharp, Yach, and Bellmyer are all related in part to cards storing user information, so one of ordinary skill in the art would have been motivated to make these cards even more effective by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on June 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are integrated into a practical application because they recite populating data fields to facilitate sale of goods or services.  Applicant explains that the contact card is integral to the claimed invention, rather than the claims merely using the computer as a tool to perform the mental steps.  Applicant, however, has not explained how the claims improve the technology itself recited in the claims.  Rather, the contact card is merely being used as a tool to communicate contact information for a sale.  The technology is therefore only being used to implement the commercial transactions, rather than improving the technology itself in any way.  Thus, claims 1–19 and 24 do not include additional elements sufficient to integrate the claims into a practical application.  
Claim Rejections Under 35 U.S.C. § 102 and 103
Applicant’s arguments with respect to claims 1–19 and 24 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1 and 24 and argues that the combination of Wilkins (U.S. Patent App. No. 2008/0205655), Sharp (U.S. Patent App. No. 2016/0012465), and Bellmyer (U.S. Patent App. No. 2014/0076975) does not disclose these additional limitations.  Claims 1 and 24, however, are currently rejected under 35 U.S.C. 103 over Wilkins in view of Sharp and Yach (U.S. Patent App. No. 2011/0101086).  Thus, Applicant’s arguments with respect to claims 1 and 24 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claim 1, which was amended to overcome the rejection under 35 U.S.C. 102.  As discussed above, however, claim 1 is currently rejected under 35 U.S.C. 103 over Wilkins in view of Sharp and Yach.  Thus, Applicant’s arguments with respect to claims 2–19 are moot.

Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Swan, U.S. Patent No. 7,440,746, discloses obtaining contact information from a contact record in a database, using a unique contact identifier.  
Namini, U.S. Patent No. 9,524,306, discloses a global information system that allows unique identification of database records.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696